Citation Nr: 1212301	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-16 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease and residuals of a deep venous thrombosis in the right lower extremity.  

2.  Entitlement to service connection for a lumbar spine disorder, diagnosed as degenerative disc disease and degenerative joint disease. 

3.  Entitlement to service connection for peripheral vascular disease in the left lower extremity, to include as secondary to peripheral vascular disease and deep venous thrombosis in the right lower extremity.  

4.  Entitlement to service connection for coronary artery disease, to include as secondary to peripheral vascular disease and deep venous thrombosis in the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1988.  

This matter is on appeal from decisions in October 2006 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Board notes that the Veteran submitted VA treatment records since the most recent statement of the case addressing the issues on appeal.  However, in April 2010, the Veteran submitted a signed statement indicating his desire that his claim be adjudicated without initial review by the RO. Accordingly, there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The issues of entitlement to service connection for peripheral vascular disease in the left lower extremity and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral vascular disease in the right lower extremity results in claudication when walking more than 100 yards and an ankle/brachial index (ABI) of less than 0.9; however, trophic changes such as thin skin, absence of hair or an ABI of 0.7 or less have not been shown.  

2.  Residuals of a deep venous thrombosis in the Veteran's right lower extremity have been characterized by intermittent edema relieved by elevation; however, persistent edema that is incompletely relieved by elevation has not been shown.  

3.  A chronic lumbar spine disorder was not shown in service, degenerative joint disease of the lumbosacral spine was not diagnosed for many years thereafter, and the competent and credible evidence fails to establish that the Veteran's current low back disorder is related to his active service.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for peripheral vascular disease of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 4.124(a), Diagnostic Code (DC) 7114 (2011).

2.  The criteria for 10 percent rating, but no more, for residuals of a deep venous thrombosis of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 4.124(a), DC 7121 (2011).

3.  A lumbar spine disorder, diagnosed as degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by service, nor is it presumed related to service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).







(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2006 and September 2007 which fully addressed all notice elements and were sent prior to their respective RO decisions in October 2006 and July 2008, respectively.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.


With respect to the Dingess requirements, in both the June 2006 and September 2007 notice letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues currently being adjudicated.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO has also obtained the treatment records that were submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).   The Veteran submitted his own private treatment records.  

The Veteran was also provided an opportunity to set forth his contentions at hearings before a Decision Review Officer (DRO) at the RO in January 2008 and May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that a DRO who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Here, in each case, the DROs identified the relevant issues on appeal.  Also, in the January 2008 hearing, information was solicited regarding current state of the circulatory disorders in the Veteran's right lower extremity.  Moreover, at the May 2009 hearing, the Veteran was able to testify as to the nature and onset of his low back disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.   Neither hearing discussion revealed any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the DROs complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, specific VA medical examinations pertinent to the issues on appeal were obtained in August 2006, as well as February and July 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant.  

With regard to the July 2008 examination, the examiner provided an opinion regarding the Veteran's lumbar spine disorder that was accompanied by an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Consideration was also given to the lay statements of record.  Additionally, at the August 2006 and February 2008 examinations, the Veteran was able to testify as to the nature and extent of the circulatory disorders affecting his right lower extremity.  


Recognition is given to the fact that the last VA examination addressing the disabilities in the Veteran's right lower extremity now over four years old. 
The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the VA examination in February 2008, and the Veteran does not contend otherwise.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  


Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran medical history indicates that he experienced a deep venous thrombosis (DVT) in the right lower extremity while on active duty.   He was subsequently service connected for this disorder and assigned a 10 percent disability rating under 38 C.F.R. § 4.110, DC 7121.  Although his rating was briefly reduced to a 0 percent rating in a January 1991 decision, his 10 percent rating was restored in a subsequent May 1995 rating.  

Next, in February 1997, the Veteran's right lower extremity symptomatology was recharacterized to include both DVT and peripheral vascular disease (PVD).  The RO also increased his disability rating to 20 percent pursuant to 38 C.F.R. § 4.104, DCs 7121 and 7116 (addressing claudication in the extremities).  This rating has remained unchanged since that time, although the Board notes that DC 7116 has since been deleted and merged into DC 7114 (addressing arteriosclerosis obliterans).  See 62 Fed. Reg. 65,207, 65,217 (December 11, 1997).  

In its October 2006 decision, the RO did not include DC 7114 in the evaluation of the Veteran's right lower extremity disability.  Recognition is also given to the fact that a VA examiner determined that DVT and PVD are two distinct disorders that are manifest by an entirely separate array of symptoms.  See Report of VA examination dated February 2008.  DVT is a venous event.  PVD is an arterial event.  Thus, according to the examiner, "the conditions are not related."  The examiner's discussion is further supported by the fact that the rating criteria contained in DC 7121 are completely different than the criteria contained in both the pre-amended DC 7116 and the current DC 7114.  

Nevertheless, in including PVD in the Veteran's right lower disability and referencing the relevant diagnostic code, the RO expanded the Veteran's service connected disability to DVT with peripheral vascular disease and essentially granted service connection for the expanded condition, as reflected on the relevant rating sheet.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  Put another way, the Veteran is presently service connected for DVT and PVD of the right lower extremity.

The Board also notes that all disabilities, including those arising from a single disease entity, are to be rated separately unless the conditions constitute the same disability or the same manifestation.  See 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994). The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping.  Id. at 262.  In this case, the symptomatology is not duplicative or overlapping.  Therefore, since the Veteran's symptoms in the right lower extremity have been characterized as both DVT and PVD since the February 1997, he is entitled to separate ratings for these disorders.




(CONTINUED NEXT PAGE)


Peripheral Vascular Disease

The Board first considers the appropriate rating for the Veteran's PVD.  Under 38 C.F.R. § 4.104, DC 7114, the appropriate ratings for this disorder are represented by the following symptomatology:
* Ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less (100 percent); 
* Claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index (ABI) of 0.5 or less (60 percent); 
* Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less (40 percent); and
* Claudication on walking more than 100 yards, and diminished peripheral pulses or ABI of 0.9 or less (20 percent).

The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater.  Id. at Note (1).  

The Board determines at the outset that a 20 percent rating is warranted for the Veteran's PVD.  Specifically, the evidence has consistently indicated that the Veteran experiences claudication when walking any significant distance.  For example, he stated in January 2006 that he could walk only 50 yards before he needed to rest.  In May 2006, he stated that he experienced pain when walking 50 to 100 yards.  

Additionally, ABIs recorded in May 2006 and February 2010 were .87 and 0.9, respectively.  It is true that an ABI taken in February 2008 was .93.  However, resolving all doubt in his favor, and in consideration the totality of the evidence, the Board concludes that the ABI in the right lower extremity of 0.9 or less has been demonstrated.  A 20 percent rating for PVD is warranted on this basis.  

However, a rating in excess of 20 percent is not warranted.  Specifically, while the Board is able to reasonably conclude that the Veteran is limited in his ability to walk distances between 25 to 100 yards, the evidence does not indicate an ABI of 0.7 or less.  Such is simply no borne out by the evidence cited above.  There is likewise no evidence of the trophic changes needed to support a higher rating..  For example, at an outpatient evaluation in January 2006, some hair loss was noted on the feet.  However, hair was observed on the legs, there was no atrophy and his feet were pink and warm to the touch.  Similarly, an evaluation in May 2006 revealed warm lower extremities with good capillary refill and, in August 2007, he denied any skin changes or ulcerations.    

Additionally, at his VA examination in August 2006, the Veteran again exhibited good capillary refill, and the right calf was tender to squeezing or deep palpation.  There was also good hair growth in both lower extremities.  At a second VA examination in February 2008, no abnormal skin color was noted.  There was no evidence of edema, erythema, increased warmth or ecchymosis.

Since the most recent of these VA examinations, the Veteran has submitted a July 2008 evaluation report from a private evaluation, who observed skin color changes to the lower extremities, as well as thinning of the skin.  Overall, however, the Board does not find this private physician's observations to override the findings of the VA examiners and outpatient physicians which would indicate no real trophic changes as contemplated by the diagnostic code.  

Therefore, in view of the above evidence, the Board concludes that a 20 percent rating is appropriate for the Veteran's PVD.  However, given that an ABI of 0.7 or less or trophic changes in the right lower extremity have not been shown, a rating in excess of 20 percent for PVD is not warranted.  




(CONTINUED NEXT PAGE)

Deep Venous Thrombosis

Next, the Board considers the appropriate rating for the Veteran's DVT under 38 C.F.R. § 4.104, DC 7121 (which addresses post-phlebitic syndrome of any etiology).  The appropriate ratings are represented by post-phlebitic syndrome of any etiology with the following findings attributed to venous disease:  
* Massive board-like edema with constant pain at rest (100 percent);
* Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration (60 percent); 
* Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration (40 percent); 
* Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema (20 percent);  
* Intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery (10 percent); or
* Asymptomatic palpable or visible varicose veins (0 percent)

In this case, the Board concludes that a 10 percent rating is warranted for his DVT.  Specifically, at his August 2006 VA examination, the Veteran stated that he experiences pain in his right calf that is relieved when he props his leg up.  While stated at that time that he does not wear compression hose, he was measured for them one month before.  The examiner also noted some enlargement in the right calf.  Similarly, a VA examiner in February 2008 identified a history of leg pain what was relieved by elevation.  In view of these symptoms, the Board determines that intermittent edema and aching in the leg after prolonged use that is relieved through elevation or compression hosiery has been shown, and a 10 percent rating is warranted on this basis.  

A rating in excess of 10 percent is not warranted, however.  First, while there have been indications of swelling in the right lower extremity, this swelling does not appear to be persistent in nature.  In fact, at the time of his VA examination in August 2006, there was no indication of pitting edema in the right lower extremity, nor where there any evidence of ulcerations or varicosities.   Next, at a VA examination in February 2008, the examiner did not the presence of swelling from his knees to his feel.  The examiner described the swelling as intermittent.  Moreover, while the Veteran has undergone a number of outpatient treatments for his lower extremity symptoms, these evaluations were directed toward his PVD symptoms, which were addressed previously.  

The evidence also does not indicate the presence of stasis pigmentation or eczema.  Specifically, at his VA examination in August 2006, the Veteran exhibited good skin color.  There was no evidence of discoloration, stasis pigmentation or stasis dermatitis in the right lower extremity. 

The Veteran has been observed on a number of occasions on an outpatient basis since August 2006 for his lower extremity circulatory symptomatology.  However, edema or discoloration has not been observed on these occasions.  Notably, in August 2007, he specifically denied any skin changes or ulcerations to the lower extremities.  Similarly, at another evaluation in September 2007, his skin color was good without any evidence of ulcers, calluses or tissue loss.  

Therefore, given the clinical evidence of record, the Board has determined that residuals of DVT characterized by intermittent edema and aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  However, persistent edema that is incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema has not been shown.  Therefore, a 10 percent rating, but no more, for DVT is warranted.  

In assigning these ratings, the Board is cognizant that the RO's original 20 percent rating under DC 7121 has been reduced.   In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify the Veteran of this proposed reduction, and provide him or her with at least 60 days time to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e) (2011).

However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran. See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Such is the case in this instance.  Specifically, while the Veteran's current overall rating is 20 percent, rating PVD and DVT separately will actually increase his total disability rating to 30 percent.  

In rating these disabilities, the Board has considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's circulatory disorders have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's PVD and DVT disorders were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in submitting evidence of a medical disability, a veteran makes a claim for the highest rating possible, which includes entitlement to a rating based on individual unemployability if the issue is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, at a July 2008 VA examination, the evidence reflects that the Veteran has not been employed since 2005.  However, he stated at that time that he was unemployable due to a nonservice-connected disorder (cancer).  Moreover, he has not asserted this disorder is related to active duty service.  Therefore, the Board concludes that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that a 20 percent rating for PVD in the right lower extremity, but no more, is warranted.  Moreover, a separate 10 percent rating, but no more, for DVT is also warranted, and the appeal is granted to this extent.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Additionally, disorders such as degenerative arthritis may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is seeking entitlement to service connection for a lumbar spine disorder, which he has asserted began while he was on active duty service.  On this matter, his service treatment records reflect that he complained of back pain in April 1988, and was placed on a 72-hour restricted duty limitation.  At that time, he exhibited no swelling or dislocation, although there was some mild tenderness on the right side of his back and he complained of discomfort throughout his range of motion.  There were no neurological findings.  The resulting diagnosis was limited to resolving low back pain.  He separated from active duty shortly thereafter.

The post-service evidence does not reflect low back symptomatology for many years after service discharge.  Specifically, the first complaints of a low back disorder since discharge was not until approximately 18 years later, in August 2006, where an MRI revealed protrusions and extrusions from the L3 to S1 vertebrae which, as was noted at the time, can result in functional stenosis.  

The Board emphasizes the multi-year gap between discharge from active duty service in 1988 and his first treatment for a back disorder many years later.  Of additional note, the record includes a VA examination from October 1988, shortly after the left active duty service, which included an X-ray of the lumbar spine.  The vertebral bodies were normally aligned and of normal width.  There was no evidence of fracture, dislocation or any other bone or joint pathology.  

Also, as the first post-service treatment records for a lumbar spine disorder are not until approximately 18 years after active duty, degenerative arthritis to the lumbar spine has not been shown to a compensable level within one year after active service and, as such, this disorder may not be presumed related to active duty. 38 C.F.R. §§ 3.307, 3.309.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a lumbar spine disorder, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  First, while not dispositive, the Board again notes the multi-year gap between active duty service and his initial complaints many years later.  

Certainly, the mere fact that many years have elapsed between the Veteran's active duty and his initial post-service treatment does not render his statements non-credible per se.  Buchanan v. Nicholson, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  However, in addition to this multi-year gap, the value of the Veteran's statements is also significantly diminished by other clinical evidence in the record, in this case an X-ray in October 1988, indicating no pathology immediately following active duty.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Put another way, had the Veteran been experiencing chronic back problems in service, a disorder of the spine should have been identified in 1988.

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the clinical evidence and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Continuity has not here been established either through the objective medical evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lumbar spine disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a July 2008 VA examination undertaken specifically to address the issue on appeal.  The Veteran reported episodic pain that had become worse of the course of many years and is also painful after 10 minutes of walking.   After a physical examination, the examiner diagnosed lumbar spine degenerative disc disease at the L5-S1 disc as well as degenerative joint disease.  However, the examiner opined that it was less likely than not attributable to his injury in service.  Rather, the examiner stated that it was more likely related to genetics, body habitus and natural aging.  

The Board finds that the examination was adequate for evaluation purposes.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value

In support of his claim, the Veteran has submitted a June 2009 statement from a private physician, who stated that the Veteran had degenerative disc disease which was "referenced when he was in the military."  However, the Board does not interpret this statement as an opinion that his lumbar spine disorder is actually related to service, but merely that he had low back complaints while in service.  This fact has already been established.  Moreover, to the extent that the examiner's statement could be interpreted as a determination that the degenerative disc disease had its onset during active service, the medical evidence of record does not support such.  Indeed, as noted, X-rays taken in 1988 were failed to reveal degenerative disc disease.  The June 2009 statement lacks sufficient probative value to rebut the VA examiner's opinion.  

The Board has also considered the Veteran's statements relating his lumbar spine disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his lumbar spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because degenerative disc disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's degenerative disc disease are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

A 20 percent rating, but no more, for peripheral vascular disease of the right lower extremity, is granted, subject to governing criteria applicable to the payment of monetary benefits.  

A 10 percent rating, but no more, for residuals of a deep venous thrombosis of the right lower extremity, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a lumbar spine disorder, diagnosed as degenerative disc disease and degenerative joint disease, is denied. 

REMAND

With regard to his claims related to PVD in the left lower extremity and coronary artery disease, the Veteran's primary argument has been that these are related to his service-connected circulatory disorders in his right lower extremity.  

In order to adjudicate these issues, the Veteran underwent a VA examination in July 2008.  The examiner stated that the PVD in his left lower extremity was unrelated to the DVT in his right lower extremity, as these two disorders are "completely unrelated" to each other.  For the same reasons, the examiner also stated that the Veteran's coronary artery disease was also unrelated to his DVT.  No opinion was given with respect to aggravation.

Moreover, even though the Veteran has asserted that his claimed disorders are attributable to his service-connected circulatory disorders in his right lower extremity, he is not precluded from establishing entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran has submitted opinions from a private physician from June 2008 and June 2009 in support of his service connection claims.  Notably, in the June 2009 statement, the physician stated that the Veteran's circulatory disorders are "long term and date back to prior to 1986."  The Board notes that the service treatment records do indicate swelling in the feet, ankles and shins during active duty.  An opinion is necessary as to this aspect of the claims as well.  

Finally, these two service connection claims were submitted on different dates, and the Veteran was sent individual VCAA notice letters in response.  Neither letter informed the Veteran as to how service connection may be established as secondary to a service-connected disability under 38 C.F.R. § 3.310.  Therefore, in order to prevent the possibility or prejudice, he should be sent notice addressing this theory of entitlement.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that is compliant with the VCAA addressing what evidence is necessary to establish service connection for a disorder as secondary to a previously service-connected disability, as is described in 38 C.F.R. §  3.310.  

2.  Acquire any treatment records that may be available from the VA Medical Centers in Pensacola, Florida, and Biloxi, Mississippi, for the period since March 2008.  

If the Veteran has received any private treatment for his circulatory disorders and coronary artery disease, and the records of such treatment have not been incorporated into the claims file, the RO/AMC should attempt to acquire any such records after obtaining the Veteran's authorization.

3.  After the above development is complete, the RO/AMC shall send the claims file to the VA examiner who examined the Veteran in July 2008 in order to provide an addendum to the opinions provided at that time.  Specifically, the VA examiner's opinion should address the following:

a. Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's coronary artery disease and peripheral vascular disease in his left lower extremity were (i) caused or (ii) aggravated by active duty service.  

b. Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's coronary artery disease and peripheral vascular disease in his left lower extremity were (i) caused or (ii) aggravated by his service connected peripheral vascular disease in the right lower extremity or the residuals of a deep venous thrombosis in the right lower extremity.  If it is determined that aggravation of either disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation, as well as any increase in severity due to the natural progress of the disease, from the current level. 

All opinions must be accompanied by a sufficiently thorough reasons and bases, and must include consideration of the Veteran's competent statements as to the onset and continuity of symptomatology.  The examiner should discuss the opinions provided by the private physician.

If the examiner is unable to provide an opinion without resorting to speculation, a reasons and basis must be provided as to why such an opinion cannot be provided.  Examples of such a reasons and basis include, but are not limited to, limitations in the examiner's training or unavailability of pertinent evidence.

A new examination of the Veteran is not necessary unless deemed so by the examiner, or the examiner who provided the opinion in July 2008 is no longer available.  


4.  After completion of the foregoing, readjudicate the claims on appeal. If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


